Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/19/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 3 and 5-31 are pending and are presented for examination.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021 has been entered.   
Claims 1, 3 and 5-31 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein the first members of slot rotors contain permanent magnets that have a first magnetic polarity on 360° of the external face of the slot rotors, and a second polarity on 360° of the inner face and adjacent to a shaft of the slot rotors” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 


Applicant recorded following responses for claim 1 terminology.  
(1) minimal destructive interaction:  
This term refers to the impact of the magnetic interaction which occurs in all standard electric motors and generators and a consequence of attracting and repelling poles as they move past one another in the process of routine operating conditions. These interactions generate harmonics, heat, vibrations and tremendous drop in efficiency. This efficiency drop is due to a phenomenon which is commonly referred to as "reverse torque." The current disclosure reveals a structural design which minimizes these interactions between the stator poles and the rotor poles. "Destructive interaction" will be understood by the skilled person as being interchangeable with "destructive interference", a commonplace term in the art to refer to the cancellation of two waves with a phase difference of 1800 resulting in an amplitude of zero. Under the "Response to Arguments" section, the Office Action alleges that Applicant has provided no evidence regarding this understanding of one skilled in the art. 
7 
P128729US00As an example, Applicant refers to "Diffraction and Constructive and Destructive Interference," found at "https://www.khanacademy.org/test-prep/mcat/physical- processes/light-and-electromagnetic-radiation-questions/a/diffraction-and-constructive- and-destructive-interference" that recites: 
"However, if two waves are not perfectly aligned, then when the crest of one 
wave comes along, it will be dragged down by the trough of the other wave. The resulting, combined wave will have crests that are shorter than the crests of either 
original wave, and troughs that are shallower than either of the incoming waves. 
This is known as destructive interference. 
In fact, if the two waves (with the same amplitude) are shifted by exactly half a wavelength when they merge together, then the crest of one wave will match up perfectly with the trough of the other wave, and they will cancel each other out. 
The resulting combined wave will have no crests or troughs at all, and will instead 
just look like a flat line, or no wave at all!" 
This example reference indicates a clear definition of "destructive" consistent with the definition provided above. Moreover, with respect to the use of the term "interaction" in place of "interference," Applicant refers to the definition for "interaction" found at "https://www.lexico.com/en/definition/interaction" that defines "interaction" as "A particular 
"Minimal" is readily understood to mean "as little/small an amount (of something) as possible", and in the context of the invention means "as little destructive interaction as possible is caused between magnetic fields of each rotor and induced magnetic fields of the stator". The slot rotors of the invention are placed in relation to the stator coils to ensure this condition, since a large amount of destructive interference could reduce the effectiveness of the invention (i.e., only a very weak magnetic field would be produced resulting in only a small amount of power generation). 
8 

(2) induced magnetic fields of the stator:  
This expression refers to the alignment of the magnetic domains of the iron within the electrical steel of the stator. The alignment of the magnetic domains results in generation of polar magnetic flux emanating from the stator electrical steel. The induced magnetic fields of the stator emanate from two inductive sources. The magnetized rotors move magnetic fields past the stator coils which are contained in the slots in the stator electrical steel. The rotor magnetic poles induce a magnetic pole in the stator iron which is opposite in polarity to the polarity of the rotor pole. These rotor induced poles are the only induced poles in the generator up until the point at which the generator is connected to an electrical load. When the generator is connected to an electrical load, additional magnetic poles by the current flow through the stator coils out to the electrical load. Moreover, Applicant wishes to direct the Examiner's attention to paragraphs 16 and 17 of the Specification of the application publication (emphasis added): 
[0016] The back EMF or reverse torque of rotary generators in use today can best 
be described by reference to "Lenz's Law." It, in summary, states that when an 
EMF is generated by a change in magnetic flux according to Faraday's Law, the 
polarity of the induced EMF is such that it produces a current whose magnetic field opposes the magnetic flux which produces it. The induced magnetic field 
inside any loop of wire always acts to keep the magnetic flux in the loop constant. 
If the magnetic field B is increasing, the induced magnetic field acts in equal and 
opposite direction to it if it is decreasing, the induced magnetic field acts in the 
direction of the applied field with equal force. In conventional generators, the 
rotor is stationed inside the coil loops of the stator and, thus, the rotor generates a 
current which in turn generates a magnetic field which is equal in force and 
opposite in polarity. Therefore, reverse torque is a product of the design. 
[0017] In the case of the generator of the present disclosure, the rotors are outside of the coil loop and, therefore, do not interact with the induced pole. This induced 
pole is induced by current flow and is not responsible for a current flow, as is 
evidenced by the fact that the generator reaches full voltage prior to current going 
to an electrical load." 
It is clear from the above portions of the Specification that "induced magnetic field" refers to the magnetic field produced in consequence of an induced electromotive force (EMF) in the stator, in accordance with Lenz's law. 
9 
P128729US00Under the "Response to Arguments" section, the Office Action alleges that "the term [induced magnetic field] has been equated with 'induced EMF."' Applicant disagrees. As stated above, the "induced magnetic field" is produced in consequence of an induced EMF. In other words, the induced magnetic field is a product of the induced EMF, and is not equated with the induced EMF as alleged. 

(3) slot rotor: 
Applicant has amended claim 1 to define the "slot rotors" as "a rotor placed in a respective rotor cavity having at least one of the slots." Support for this definition is found at least in paragraphs 71 and 76 of the Specification of the application publication, and Figures 1 and 3 to which they refer respectively (emphasis added): 
[0071] FIG. 1 is a diagram illustrating an exemplary cross-sectional view of an exemplary stator of the generator revealing a geometric arrangement of the rotor cavities, stator wire slots, and rotor mu metal shielding. Laminate 4 contains rotor cavities #1, #2, #3, and #4. The rotor cavities contain stator wire slots 5 and are surrounded mu metal shielding 2. Each rotor cavity contains 18 wire slots, but not limited to 18 wire slots, 1-6, 7-12, and 13-18 for coil sets P.sub.1, P.sub.2, P.sub.3, respectively. Rotor caps 1 are put in place after the rotor cavity slots are 
wound. Laminate 4 also contains cavity 6(1) designed to receive bearing mechanism 6(2) of central drive shaft 6(3). Alignment holes 3 are also for compression after the laminates of the generator are stacked. Cavities 53 are used as support bolt holes which are used as support of other portions of the generator, including its driving mechanism described below, and for additional compression of the laminates. 

[0076] FIG. 3 is a diagram illustrating an exemplary cross-sectional view of an exemplary end portion of the stator revealing the geometric arrangement of rotor cavities, wire slots with stator induction windings in place along with mu metal shielding, stator end compression plate along with exemplary magnetic rotors and rotor drive shafts. An exemplary generator with the above described configuration may operate with uni-pole rotors. Exemplary rotors 33, 34, 35 and 36 are made of permanent magnets of neodymium or like material, for example, and are on rotor drive shafts 6(8)-6(11). In a preferred embodiment, the four rotors are uni-polar for the entire 360  of each rotor with a first polarity on the outer surface and a second polarity on the inner surface for one rotor and a second polarity on the outer surface and a first polarity on the inner surface of the adjoining rotor, as illustrated. That is, rotor cavity #1 contains a north magnetic rotor 33, rotor cavity10 P128729US00#2 a south magnetic rotor 34, rotor cavity #3 contains a north magnetic rotor 35, and rotor cavity #4 contains a south magnetic rotor 36." 


Cited prior art, HOLCOMB (WO 2013171728 A2) does not teach the specific limitations indicated above section 5.   HOLCOMB (WO 2013171728 A2) failed to teach the 360 degrees polarities formed by permanent magnet.  Other than that, HOLCOMB (WO 2013171728 A2) teaches claim 1.   Examiner failed to find any other prior art either anticipated by itself or made obvious over the cited prior art.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834